NUMBER 13-20-00272-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FABIAN MARTINEZ PAREDES,                                                      Appellant,

                                            V.

THE STATE OF TEXAS,                                                            Appellee.


                      On appeal from the 93rd District Court
                           of Hidalgo County, Texas.



                         ORDER ABATING APPEAL
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court because the court reporter has failed to timely file

the reporter’s record. The reporter’s record in this cause was originally due to be filed on

June 11, 2020. On August 21, 2020, and September 11, 2020, the Clerk of the Court
sent the Court Reporter, Jacqueline Inks, notice that the deadline has passed, and no

record has been received by the Court.

       The reporter neither responded nor filed the record. Accordingly, the Court

ABATES and REMANDS this cause to the trial court for further consideration. The trial

court shall make appropriate findings under Texas Rules of Appellate Procedure 34.6(f)

and 35.3, if necessary. Otherwise, the court shall determine what steps are necessary to

ensure the prompt preparation of a reporter's record and shall enter any orders required

to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

IT IS SO ORDERED.


                                                         Per Curiam

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of December, 2020.




                                              2